Title: To George Washington from John Taylor Gilman, 2 February 1795
From: Gilman, John Taylor
To: Washington, George


        
          Sir,
          State of New Hampshire—February 2nd 1795.
        
        I have the honor to inclose herewith, an Attested Copy of an Act of the legislature of this State Entitled, “An Act to ratify an Article proposed in amendment to the Constitution of the United States,” and of being, with great respect, Sir, Your most obedient servant.
        
          John Taylor Gilman.
        
      